PER CURIAM.
This matter is before ns upon the recommendation of the Board of Governors of the Oregon State Bar that Sylvan J. Fritts be permanently disbarred.
It appears from the allegations of the amended complaint, all of which were admitted by defendant, that Fritts converted to his own use and benefit the sum of $247.11 belonging to one client and the sum of $1,837.50 belonging to another; that based on the latter defalcation, Fritts was convicted by a jury in the district court for Linn county of the crime of converting entrusted property in violation of ORS 165.030, and was sentenced to serve a term of three months in the county jail. It further appears that Fritts, over a period of several years, issued numerous checks without having sufficient funds in his account to cover them, *51including one check for $500 to the client from whom he had converted the said $1,837.50, and that all of said checks were issued with knowledge that they would not be paid when presented
Defendant filed an answer admitting the allegations of the amended complaint. He appeared in person before the trial committee, again admitted the charges and advised that full restitution had been made. Based on his admission, the trial committee found defendant guilty and recommended his permanent disbarment. The Board of Governors adopted the findings and recommendations of the trial committee and recommends to this court that defendant be permanently disbarred. No petition has been filed in this court by defendant.
We have reviewed the record, approve the findings and recommendations of the Board of Governors and order that defendant be permanently disbarred.